Citation Nr: 0716385	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-04 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Armed Forces from 
February 1935 to February 1961 and had recognized guerrilla 
service in the Regular Philippine Army from October 1942 to 
December 1945.  He died in August 1996.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.

In January 2003, August 2003, and October 2005, the Board 
remanded the present matter for additional development and 
due process concerns.  The case has been returned for further 
appellate review.


FINDING OF FACT

The veteran had recognized guerrilla service from March 1945 
to September 1945 and served in the Regular Philippine Army 
from September 1945 to December 1945.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected death 
pension based on the veteran's recognized military service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in October 2006.  The appellant was told 
of what was required to substantiate her claim for 
nonservice-connected death pension, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as there was no additional evidence received 
following the October 2006 notice letter and the claim was 
subsequently readjudicated by the RO in the December 2006 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the appellant received pre-adjudicatory notice.  
The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A VA medical examination is 
not necessary with respect to the death pension claim.  See 
also VAOPGCPREC 05-04.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the appellant's claim on the merits.


II.  Death pension

A veteran is defined as a "person who served on active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C. 101(2); see 38 C.F.R. 3.1(d) (2006).  The surviving 
spouse of a veteran of a period of war who met the service 
requirements found in 38 U.S.C. 1521(j) is eligible to 
receive VA nonservice-connected pension benefits.  See 38 
U.S.C. 1541(a).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in February 1960 
that the veteran had recognized guerrilla service from 
October 1942 to December 1945.  The service department's 
determination is binding on VA.  38 C.F.R. § 3.203 (2006); 
see Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to nonservice-connected death pension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


